Motion Granted; Abatement Order filed November 5, 2013.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00637-CV
                                    ____________

                          EDWARD MAYO, Appellant

                                         V.

             FIVE STAR MERCHANT SERVICES, INC., Appellee


                      On Appeal from the 11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-26253


                           ABATEMENT ORDER

      On October 31, 2013, appellant filed an agreed motion to abate this appeal
so that the parties may continue settlement negotiations. We GRANT the motion
and issue the following order:

      The court ORDERS the appeal ABATED for a period of twenty-one days,
and the appellate deadlines in this case are suspended for twenty-one days from
the date of this order.
      If the parties are successful in their settlement negotiations, the court
ORDERS the parties to file a motion to dismiss the appeal, other dispositive
motion, or a motion for additional time to file the dispositive motion, within ten
days from the conclusion of the abatement period. If no settlement agreement is
reached, appellant shall file his brief at the end of the abatement period.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket for a period of twenty-one days. The appeal will be reinstated
on this court’s active docket after twenty-one days. Any party may file a motion
stating grounds for reinstating the appeal before the end of the abatement period.
Any party may also file a motion to dismiss the appeal or other dispositive motion
at any time. Any party may file a motion to extend the abatement period to finalize
a settlement.



                                   PER CURIAM




                                           2